711 F.2d 1076
229 U.S.App.D.C. 148
Fielding M. McGEHEE, III, Appellantv.CENTRAL INTELLIGENCE AGENCY.
No. 82-1096.
United States Court of Appeals,District of Columbia Circuit.
June 24, 1983.

John F. Cordes, Atty., U.S. Dept. of Justice, Washington, D.C., with whom Leonard Schaitman, Atty. U.S. Dept. of Justice, Washington, D.C., and Stanley S. Harris, U.S. Atty., Washington, D.C., were on the petition for rehearing and suggestion for rehearing en banc, for appellee.[229 U.S.App.D.C. 149] On Petition for Rehearing
Before WRIGHT, EDWARDS and BORK, Circuit Judges.
Opinion for the Court PER CURIAM.

PER CURIAM:

1
This appeal was decided on January 4, 1983 and reported at 697 F.2d 1095.   The CIA has submitted a petition for rehearing, requesting reconsideration of the rulings set forth in Parts III and IV of our opinion, 697 F.2d at 1105-12, 1112-14.   We are persuaded by the agency's argument that it has not acted in "bad faith" in processing McGehee's request for documents.   Accordingly, we hereby grant the petition for rehearing and vacate Part IV of the opinion.   Finding no reason any longer to doubt the credibility of the agency's affidavits, we approve the District Court's determination that the CIA adequately demonstrated that exemptions 1 and 3 of the FOIA, 5 U.S.C. §§ 552(b)(1), (3) (1976), entitle it to withhold, in whole or in part, 44 documents responsive to McGehee's claim, and we affirm the court's grant of summary judgment to the agency insofar as it pertains to those documents.   All other aspects of our original opinion are reaffirmed.


2
So ordered.


3
Free-lance journalist brought action to compel Central Intelligence Agency to respond to his request for records pertaining to "People's Temple" in Guyana.   The United States District Court for the District of Columbia, Oliver Gasch, Senior District Judge, 533 F.Supp. 861, granted summary judgment to the CIA, as well as partial dismissal, and the journalist appealed.   The Court of Appeals reversed and remanded, 697 F.2d 1095.   On petition by the CIA for rehearing, the Court of Appeals held that the record established that the CIA had not acted in bad faith in processing request for disclosure and also sustained determination by District Court that agency was entitled to withhold certain documents under FOIA exemptions for information which if disclosed would result in revelation of identities of "intelligence sources."


4
Petition for rehearing granted;  portion of opinion vacated;  original opinion reaffirmed in part.